Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
All the prior arts, on record from the IDSs and cited References, do not teach or fairly suggest all of the limitations of the claimed invention including a method of manufacturing a rotational electric machine rotor with the limitations of forming a protruding part for fixing the metal ring and the rotor shaft to each other by applying a predetermined pressure between both axial-direction end faces of the rotor core and squashing the rotor shaft extending out of an axial-direction end face of the metal ring by using a predetermined swaging jig to expand the rotor shaft outward beyond an outer periphery of the non-circular section along the axial-direction end face of the metal ring; and canceling the predetermined pressure and fixing the rotor core and the rotor shaft to each other through the metal ring.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Any inquiry concerning this communication or earlier communications from the 
4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 13, 2022